Case: 18-50194   Document: 00514932176     Page: 1   Date Filed: 04/26/2019




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals
                                                                      Fifth Circuit


                                No. 18-50194
                                                                    FILED
                                                                 April 26, 2019
                                                                 Lyle W. Cayce
                                                                      Clerk

MARIA ARENAS, Individually,

                                          Plaintiff–Appellant,

versus

JOHN CALHOUN, in His Individual Capacity,

                                          Defendant–Appellee.




               Appeals from the United States District Court
                     for the Western District of Texas




Before HIGGINBOTHAM, SMITH, and HIGGINSON, Circuit Judges.
JERRY E. SMITH, Circuit Judge:

      While patrolling the administrative segregation unit of a state prison,
Officer John Calhoun saw that inmate Richard Tavara was hanging from a
noose around his neck with a bedsheet suspended from the ceiling sprinkler
head. Because he was unable to see Tavara’s feet through the small window
in the cell door, Calhoun could not tell whether Tavara was actually hanging
and in need of medical assistance or was staging suicide to draw officers into
    Case: 18-50194    Document: 00514932176     Page: 2   Date Filed: 04/26/2019



                                 No. 18-50194
the cell for an ambush. Instead of rushing into a potentially dangerous situa-
tion, Calhoun immediately summoned backup and waited for his supervisor to
determine when it was safe to open the door. By the time the officers entered
the cell nearly seven minutes later, Tavara was dead.

      Maria Arenas sued Calhoun in his individual capacity under 42 U.S.C.
§ 1983, claiming that he had violated her son’s Eighth Amendment right
against cruel and unusual punishment. The district court granted summary
judgment for Calhoun. Because his actions did not amount to deliberate indif-
ference, we affirm.

                                       I.
      Tavara struggled with severe depression throughout his twenty-four
years. He dropped out of high school, had trouble sleeping, and often refused
to eat. After he attempted suicide in 2008 by cutting himself, Tavara was
diagnosed with bipolar disorder and hospitalized for about six weeks. He
moved to Georgia to work on a construction project with his brother and, while
there, was convicted of robbery by intimidation and sentenced to three years
in prison.

      Tavara stood five feet, five inches tall and weighed 150 pounds. He had
no incarcerations, gang affiliation, or violent disciplinary history. Upon enter-
ing the Georgia Department of Corrections (“GDOC”), he received a routine
physical and mental health examination. The psychologist found that Tavara
had not taken any medication in the past two years and appeared stable. As a
result, he was classified as a “Level I” mental health inmate, indicating that
no mental health services were necessary. When Tavara was transferred to
Smith State Prison, the intake sheet showed that he had no chronic medical
problems, was taking no medications, and was not a mental health patient.

      In December 2014, Tavara complained of chest pains and was examined
                                       2
    Case: 18-50194     Document: 00514932176       Page: 3   Date Filed: 04/26/2019



                                   No. 18-50194
by medical staff. Having refused to go to the hospital or return to the general-
population dormitory, he was temporarily placed in administrative segregation
pending further investigation. The following evening, Calhoun was in charge
of monitoring Tavara’s cellblock. Standing five feet, eleven inches tall and
weighing 180 pounds, Calhoun was equipped with a stab-proof vest and a can
of pepper spray. Calhoun had never seen Tavara before his shift and knew
nothing of his mental issues or why he had been placed in administrative
segregation.

      At about 10:49 p.m., Calhoun discovered Tavara with the noose around
his neck. 1 Though the noose appeared “pretty tight,” Calhoun was unable to
see Tavara’s feet through the small window in the cell door. Because Tavara
might have been standing on a bed or a pile of books, Calhoun could not be sure
whether the apparent suicide was genuine or feigned. Rather than rush head-
long into a precarious situation, Calhoun immediately made four radio calls for
assistance. Upon being assured that help was on its way, Calhoun retrieved
the key to Tavara’s cell from the control room. Unbeknownst to Calhoun, how-
ever, the officer at the control room had mistakenly handed him the wrong key.
Over the next few minutes, Calhoun paced the cellblock and completed some
paperwork while awaiting backup.

      At around 10:54, Sergeant Mark Shelby appeared and began to yell and
pound on the cell door in an effort to get Tavara to respond. When Officer
Adam Haas came about ten seconds later, Calhoun returned to his desk to fetch
the key that he had inadvertently left there. Lieutenant Marvin Dickson then
arrived, assessed the scene, and ordered the cell door opened. After unsuc-
cessfully trying to unlock the door, Calhoun realized he had the wrong key and


      1 The sequence and timing were captured in a surveillance video and are largely
undisputed.
                                         3
     Case: 18-50194      Document: 00514932176        Page: 4     Date Filed: 04/26/2019



                                     No. 18-50194
ran to the control room to collect the correct one. 2 Nearly seven minutes after
Calhoun first saw Tavara hanging, the officers finally entered the cell. They
removed Tavara from the noose, attempted CPR, notified emergency medical
services, and videotaped their actions in accordance with prison policy. But by
then, it was too late to resuscitate Tavara.

       Arenas sued in the Western District of Texas, where Calhoun was then
residing. As proof of deliberate indifference to her son’s serious medical needs,
Arenas alleged Calhoun had flouted a GDOC standard operating procedure
that requires an officer to “call for backup . . . and then immediately cut down
the hanging inmate . . . and initiate CPR procedures.” GA. DEP’T OF CORR.,
STANDARD OPERATING PROCEDURES VG68-0001, at 12 (2005). Calhoun in-
sisted that the policy was inapplicable and that he was instead required to wait
for at least one other officer before entering Tavara’s cell.

      Calhoun filed a motion to dismiss, which the district court denied. After
discovery, Calhoun moved for summary judgment on the underlying merits
and on the basis of qualified immunity (“QI”). The court granted summary
judgment for Calhoun because, before that evening, he had lacked subjective
knowledge of a substantial risk to Tavara’s life. Additionally, the court held
that Calhoun’s response to the suicide did not amount to deliberate indiffer-
ence but was, at most, grossly negligent.

                                            II.
      We review a summary judgment de novo, applying the same standards
as the district court. Milton v. Tex. Dep’t of Criminal Justice, 707 F.3d 570,
572 (5th Cir. 2013). We construe all facts and inferences in the light most



       2 Arenas estimates that mistake caused a standstill of nine seconds, whereas Calhoun
figures the delay at twenty seconds.
                                            4
     Case: 18-50194        Document: 00514932176        Page: 5    Date Filed: 04/26/2019



                                       No. 18-50194
favorable to the nonmovant. Id.

      The Eighth Amendment prohibits “cruel and unusual punishments.”
Bucklew v. Precythe, 139 S. Ct. 1112, 1123 (2019). Originally it was understood
to “proscribe tortures and other barbarous methods of punishment” but was
extended to ban “punishments which are incompatible with the evolving stan-
dards of decency that mark the progress of a maturing society” or “involve the
unnecessary and wanton infliction of pain.” Estelle v. Gamble, 429 U.S. 97,
102–03 (1976) (cleaned up). Though the “Constitution does not mandate com-
fortable prisons,” “prison officials must ensure that inmates receive adequate
food, clothing, shelter, and medical care, and . . . take reasonable measures to
guarantee the safety of the inmates.” Farmer v. Brennan, 511 U.S. 825, 832
(1994) (citations and internal quotation marks omitted).

      To prevail on an Eighth Amendment claim, an inmate must establish
two elements. First, he must demonstrate that the alleged deprivation was
objectively serious, exposing him “to a substantial risk of serious harm” and
resulting “in the denial of the minimal civilized measure of life’s necessities.” 3
Second, an inmate must prove that the official possessed “a subjectively cul-
pable state of mind” 4 in that he exhibited “deliberate indifference to serious
medical needs.” 5

      “Deliberate indifference is an extremely high standard to meet.” Domino
v. Tex. Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001). A prison
official displays deliberate indifference only if he (1) “knows that inmates face



      3  Farmer, 511 U.S. at 834 (citations and internal quotation marks omitted); see also
Gobert v. Caldwell, 463 F.3d 339, 345 (5th Cir. 2006); Herman v. Holiday, 238 F.3d 660, 664
(5th Cir. 2001).
      4   Farmer, 511 U.S. at 846 n.9; see also Herman, 238 F.3d at 664.
      5   Gamble, 429 U.S. at 106.
                                              5
     Case: 18-50194        Document: 00514932176           Page: 6     Date Filed: 04/26/2019



                                        No. 18-50194
a substantial risk of serious bodily harm” and (2) “disregards that risk by fail-
ing to take reasonable measures to abate it.” Gobert, 463 F.3d at 346 (quoting
Farmer, 511 U.S. at 847). Medical treatment that is merely unsuccessful or
negligent does not constitute deliberate indifference, “nor does a prisoner’s dis-
agreement with his medical treatment, absent exceptional circumstances.” 6
Rather, an inmate “must show that the officials ‘refused to treat him, ignored
his complaints, intentionally treated him incorrectly, or engaged in any similar
conduct that would clearly evince a wanton disregard for any serious medical
needs.’” 7

       Suicide is an objectively serious harm implicating the state’s duty to
provide adequate medical care. See Hare v. City of Corinth, 74 F.3d 633, 644
(5th Cir. 1996) (en banc). Calhoun acknowledges that he knew Tavara faced a
substantial risk of harm upon seeing him with a ligature around his neck.
Thus, the only question is whether Calhoun “effectively disregarded” the
known risk that Tavara might kill himself. 8

                                               A.
       Calhoun did no such thing. Within seconds of observing Tavara’s plight,
Calhoun placed four radio calls for assistance. He then obtained the key and
awaited the arrival of the promised support. It is true that help did not appear
for roughly five minutes.           But entering the dormitory alone would have
jeopardized Calhoun’s personal safety and that of the prison itself. As Calhoun


       6  Gobert, 463 F.3d at 346 (citations omitted); see also Farmer, 511 U.S. at 844 (“[P]rison
officials who actually knew of a substantial risk to inmate health or safety may be found free
from liability if they responded reasonably to the risk, even if the harm ultimately was not
averted.”).
       7Domino, 239 F.3d at 756 (quoting Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir.
1985)). Accord Gibson v. Collier, 920 F.3d 212, 219−21 (5th Cir. 2019).
       8Jacobs v. W. Feliciana Sheriff’s Dep’t, 228 F.3d 388, 395 (5th Cir. 2000) (citing
Farmer, 511 U.S. at 846–48).
                                                6
     Case: 18-50194      Document: 00514932176         Page: 7    Date Filed: 04/26/2019



                                      No. 18-50194
well knew, prisoners occasionally stage injuries or other emergencies to lure
responding officers into their cell. 9 That is especially so for inmates housed in
administrative segregation. Because such inmates are often removed from the
general prison population for committing an act of violence or other disciplin-
ary infraction, they are more likely to be aggressive and dangerous. And be-
cause Calhoun could not see Tavara’s feet through the window, he was unable
to tell whether the apparent emergency was real or contrived. Hence, Calhoun
acted reasonably in refusing to enter the segregation dormitory alone.

       There is “no rule of constitutional law [that] requires unarmed officials
to endanger their own safety in order to protect a prison inmate.” 10 Further-
more, officers “should be accorded wide-ranging deference in the . . . execution
of policies and practices that in their judgment are needed to preserve internal
order and discipline and to maintain institutional security.” Whitley v. Albers,
475 U.S. 312, 321–22 (1986) (quoting Bell v. Wolfish, 441 U.S. 520, 547 (1979)).
       That deference extends to a prison security measure taken in re-
       sponse to an actual confrontation with riotous inmates, just as it
       does to prophylactic or preventive measures intended to reduce the
       incidence of these or any other breaches of prison discipline. It
       does not insulate from review actions taken in bad faith and for no
       legitimate purpose, but it requires that neither judge nor jury
       freely substitute their judgment for that of officials who have made
       a considered choice.
Id. at 322. Accordingly, the district court correctly held that Calhoun was not
deliberately indifferent in waiting for support. To conclude otherwise would
create an unenviable Catch-22: Either enter the cell alone and risk potential
attack, or take appropriate precautions and incur liability under § 1983. The



       9 Each officer in this case has previously encountered an inmate who had feigned a
suicide attempt.
       10Longoria v. Texas, 473 F.3d 586, 594 (5th Cir. 2006); see also Carrothers v. Kelly,
312 F. App’x 600, 602 (5th Cir. 2009) (per curiam).
                                             7
    Case: 18-50194    Document: 00514932176     Page: 8   Date Filed: 04/26/2019



                                 No. 18-50194
Constitution does not place officials in that quandary.

      Arenas counters that such security concerns are largely illusory and
hyperbolic. After all, Tavara was a diminutive man with no incarcerations,
gang affiliation, or violent disciplinary history. Conversely, Calhoun stood six
inches taller and outweighed Tavara by thirty pounds. Arenas suggests that,
clad in a stab-proof vest and armed with pepper spray, Calhoun had little to
fear from the smaller Tavara. What’s more, Tavara did not appear to have
weapons, and all the other inmates were securely locked in their cells. Conse-
quently, Arenas maintains that Longoria, 473 F.3d at 594, and Carrothers,
312 F. App’x at 602, are inapposite because both involved unarmed officers who
reasonably refused to intervene in altercations between armed inmates.
Arenas opines that where, as here, an officer is armed, he must respond to an
emergency even at his own peril.

      Arenas’s contention rests on the false predicate that Calhoun was well-
acquainted with Tavara’s temperament and physical aptitude. Yet before his
shift, Calhoun had never interacted with Tavara and did not know why he had
been placed in administrative segregation. It is thus irrelevant that Tavara
lacked a violent criminal history, because Calhoun had no way of knowing that.
Moreover, the size difference between Tavara and Calhoun did not obviate the
risk of danger. In fact, Calhoun testified that he had witnessed inmates who,
owing to their proficiency in martial arts, were more dangerous than they first
appeared. Though Calhoun was equipped with a stab-proof vest and pepper
spray, such implements are hardly a foolproof guarantee in a potentially lethal
one-on-one encounter.

      Arenas yet asserts that any justification for not entering the cell van-
ished with the arrival of Shelby and Haas. Even though the officers now
enjoyed a three-to-one tactical advantage, they still did not enter the cell for

                                       8
     Case: 18-50194       Document: 00514932176         Page: 9     Date Filed: 04/26/2019



                                       No. 18-50194
another two minutes. Admittedly, part of that delay was from the negligence
of the control room officer, who inadvertently handed Calhoun the wrong key.
But in any event, Calhoun did not “refuse[] to treat [Tavara], ignore[] his com-
plaints, intentionally treat[] him incorrectly, or engage[] in any similar conduct
that would clearly evince a wanton disregard for any serious medical needs.”
Domino, 239 F.3d at 756 (quoting Johnson, 759 F.2d at 1238). Calhoun did not
know whether the suicide was real or a sham, and as discussed below, he fol-
lowed GDOC protocol in entering the cell only after multiple officers were
present and his supervisor had given the green light.                   Under those cir-
cumstances, the district court properly concluded that Calhoun’s decision to
wait seven minutes before entering the cell did not constitute deliberate
indifference. 11

                                             B.
       In an effort to convince us otherwise, Arenas presents a plenitude of
cases in which courts have denied summary judgment to officers who failed to
anticipate a risk and to protect inmates from their known suicidal impulses. 12
Most notably, in Jacobs we affirmed the denial of QI where an officer had
placed the detainee in a cell with tie-off points and a blind spot and had pro-
vided her a blanket and towel “even though he [had] kn[own] that those items
should not be in the hands of a seriously suicidal detainee.” Jacobs, 228 F.3d
at 397. If that oversight was sufficient to support a finding of deliberate
indifference, Arenas reasons, then how much more is Calhoun at fault in



       11See Thompson v. Upshur County, 245 F.3d 447, 459 (5th Cir. 2001) (citing Hare,
74 F.3d at 645, 649) (“[D]eliberate indifference cannot be inferred merely from a negligent or
even a grossly negligent response to a substantial risk of serious harm.”).
       12See, e.g., Snow ex rel. Snow v. City of Citronelle, 420 F.3d 1262 (11th Cir. 2005);
Coleman v. Parkman, 349 F.3d 534 (8th Cir. 2003); Comstock v. McCrary, 273 F.3d 693 (6th
Cir. 2001).
                                              9
    Case: 18-50194       Document: 00514932176          Page: 10     Date Filed: 04/26/2019



                                       No. 18-50194
failing to intervene in an active suicide?

       But Jacobs offers little guidance because it concerned an officer’s role in
preventing a future suicide, not in responding to an ongoing emergency. In
contrast, whether Calhoun should have anticipated Tavara’s suicide and taken
measures to prevent it is not at issue. The district court held that Calhoun did
not know Tavara was suicidal before that evening, and Arenas does not chal-
lenge that ruling on appeal.

       Of the circuit cases that involved an active suicide, Arenas identifies only
one from this court. In Grogan v. Kumar, 873 F.3d 273, 279–80 (5th Cir. 2017),
we vacated summary judgment for the defendants where an inmate had
attempted suicide by overdosing on medication. Though he had lain on the
floor for two days—“not able to eat, drink, [or] walk, and barely able to talk”—
he had ostensibly “received no help.” Id. at 276. One nurse had allegedly
walked by him and said she “didn’t care,” while another defendant had merely
told him to “[s]leep it off.” Id.

       Grogan is readily distinguishable. Unlike the defendants there who had
allowed the inmate to languish for two days, Calhoun immediately called for
backup and entered the cell within minutes. Equally important, Grogan did
not address the obvious security risks at the heart of this case. Indeed, the
defendants did not appear concerned for their safety, given that they had alleg-
edly walked by the inmate but refused to help. Id. That is not so here. 13



       13 Arenas’s reliance on Fielder v. Bosshard, 590 F.2d 105 (5th Cir. 1979), and Herrin
v. Treon, 459 F. Supp. 2d 525 (N.D. Tex. 2006), is likewise misplaced. In Fielder, we affirmed
a verdict of deliberate indifference where four officers had ignored an inmate’s clear physical
symptoms and repeated requests to see a doctor. See Fielder, 590 F.2d at 107–08; see also
McCoy v. Tex. Dep’t of Criminal Justice, No. C-05-370, 2006 WL 1788428, at *5 (S.D. Tex.
June 26, 2006) (withholding QI where an officer had “waited over [ten] minutes before taking
any action” in response to an inmate’s fatal asthma attack “even though as many as six offi-
cers and a nurse were present at the scene”).
                                             10
    Case: 18-50194        Document: 00514932176          Page: 11     Date Filed: 04/26/2019



                                       No. 18-50194
       Arenas next invokes an array of out-of-circuit precedent that, she claims,
contravenes the judgment. But again, most of those cases either did not in-
volve the security risks implicated here or questioned an officer’s failure to
summon timely medical support. 14 Still others addressed circumstances—not
present here—in which an officer had himself created the medical emergency
yet dawdled in proffering aid. 15

       Perhaps the strongest case supporting Arenas’s position is Estate of Mil-
ler ex rel. Bertram v. Tobiasz, 680 F.3d 984 (7th Cir. 2012). The court found a
plausible claim of deliberate indifference where officers had allegedly waited
four minutes “to assemble an entry team and then applied restraints before
removing the ligature from around [the prisoner’s] neck.” Id. at 991, 993. But



        Additionally, the district court in Herrin denied QI based on the factual inconsisten-
cies in the record that could have led a jury to find deliberate indifference. See Herrin,
459 F. Supp. 2d at 538. Those inconsistencies included at what point (1) the guards first saw
a noose around the inmate’s neck; (2) a call for a supervisor was made; (3) a supervisor ar-
rived; and (4) guards entered the cell. Id. Conversely, the factual record here is not in dis-
pute: Calhoun immediately sounded the alarm upon observing the noose.
       14 See Lemire v. Cal. Dep’t of Corr. & Rehab., 726 F.3d 1062, 1082 (9th Cir. 2013)
(where two officers trained in CPR entered a cell, yet for five minutes did not administer aid
to cut down inmate in obvious medical need); Bradich ex rel. Estate of Bradich v. City of
Chicago, 413 F.3d 688, 691 (7th Cir. 2005) (where three officers entered a cell and spent ten
minutes “altering their log books and tidying the cell to disguise their violations of required
procedures” before calling for medical assistance); Olson v. Bloomberg, 339 F.3d 730, 734, 738
(8th Cir. 2003) (where an officer encouraged the inmate to commit suicide, left the catwalk,
and refused to return for up to twenty-five minutes despite prisoners’ cries for help); Ellis v.
Washington County & Johnson City, 198 F.3d 225, 228–29 (6th Cir. 1999) (where an officer
saw an inmate tie a noose but waited ten minutes to notify other jailers and eleven minutes
to summon medical assistance); Heflin v. Stewart County, 958 F.2d 709, 713 (6th Cir. 1992)
(where two officials entered dormitory but left the inmate “hanging for twenty minutes or
more . . . even though the body was warm and his feet were touching the floor”); see also
Tlamka v. Serrell, 244 F.3d 628, 631, 633 (8th Cir. 2001) (where three CPR-trained officers
failed to resuscitate incapacitated prisoner for ten minutes and ordered nearby inmates to
stop administering CPR).
       15See Estate of Booker v. Gomez, 745 F.3d 405, 431–32 (10th Cir. 2014); Bozeman v.
Orum, 422 F.3d 1265, 1271–73 (11th Cir. 2005) (per curiam), abrogated on other grounds by
Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015); Estate of Owensby v. City of Cincinnati,
414 F.3d 596, 599–601, 603 (6th Cir. 2005).
                                              11
    Case: 18-50194         Document: 00514932176           Page: 12     Date Filed: 04/26/2019



                                         No. 18-50194
the court did not account for the apparent risks of entering a cell alone, perhaps
because it appears that before the entry team arrived, a prison official had
already entered the cell, or otherwise had access to the inmate’s body, such
that he was able to detect the lack of a pulse or breathing. 16 The dissent main-
tained that “[b]ecause the alleged time period between the emergency radio
call and the response team’s entry into [the inmate’s] cell was so short, and the
officers’ alleged actions that caused the minor delays were . . . necessary to
ensure the officers’ (and [the inmate’s]) safety,” the plaintiff did not “plead suf-
ficient facts . . . [to] show that the response team officers failed to take reason-
able steps to prevent [the] suicide.” Id. at 994 (Manion, J., dissenting in part).

      The Sixth Circuit reached a similar conclusion in Rich v. City of Mayfield
Heights, 955 F.2d 1092 (6th Cir. 1992). That case concerned an officer’s deci-
sion to leave an inmate hanging for about a minute while the officer summoned
paramedics and two other officers. Id. at 1094. “Because medical care was
summoned promptly, [the inmate’s] constitutional rights were not violated.”
Id. at 1097. In granting QI, the court observed “[n]o case . . . which recognizes
a constitutional duty on the part of jail officials to immediately cut down a
prisoner found hanging in his or her cell.” Id. (citations omitted). That rea-
soning is convincing: The Constitution does not require an individual officer
to intervene immediately in an apparent suicide without sufficient support
where doing so would jeopardize his own safety. See Longoria, 473 F.3d at 594.

                                                C.
      To be sure, a knowing failure to execute policies necessary to an inmate’s
safety may be evidence of an officer’s deliberate indifference. 17 Arenas posits


      16See Estate of Miller by Bertram v. Michlowski, No. 10-CV-807-WMC, 2011 WL
13187071, at *3 & n.2 (W.D. Wis. Sept. 29, 2011).
      17   See, e.g., Estate of Pollard v. Hood County, 579 F. App’x 260, 265 (5th Cir. 2014) (per
                                                12
    Case: 18-50194        Document: 00514932176           Page: 13     Date Filed: 04/26/2019



                                        No. 18-50194
that Calhoun flouted SOP VG68-0001, which “appl[ies] to all State Institu-
tions” and requires an officer to “call for backup by radio or telephone and then
immediately cut down the hanging inmate . . . and initiate CPR procedures.”
GA. DEP’T OF CORR., supra, at 1, 12. At deposition, both Shelby and Dickson
stated that an officer must comply with that policy. Additionally, Arenas’s
expert, Raul Banasco, testified that a correctional officer must provide immedi-
ate medical care to any inmate attempting suicide. Hence, as proof of deliber-
ate indifference, Arenas asserts that Calhoun violated GDOC policy by refus-
ing to enter Tavara’s cell immediately.

       That argument is unpersuasive. SOP VG68-0001 pertains to the func-
tional area of “Program Services/Health Services—Mental Health” and is
entitled “Managing Potentially Suicidal, Self-Injurious and Aggressive Behav-
ior.” Id. at 1. The express purpose of the policy is that “inmates . . . who are
potentially suicidal, self-injurious, and/or physically aggressive will be identi-
fied, and referred for further evaluation and/or appropriate stabilization-
/management.” Id. (emphasis added). Indeed, SOP VG68-0001 delineates the
procedure for recognizing potentially suicidal and self-injurious inmates and
the manner for housing and monitoring them. Id. at 3–12. It then concludes
with a section on “Emergency Response” on which Arenas here relies. Id. at 12.
As the GDOC Director of Operations, Steve Upton, clarified, however, that
section applies only to inmates who have been identified as potentially suicidal
or self-injurious, and, based on such identification, have been placed in a


curiam) (“[I]n some cases, failure to execute a plan to prevent against a detainee’s suicide
may amount to deliberate indifference.”); Tafoya v. Salazar, 516 F.3d 912, 919 (10th Cir.
2008); Goka v. Bobbitt, 862 F.2d 646, 652 (7th Cir. 1988). But see Doe v. Robertson, 751 F.3d
383, 391 & n.10 (5th Cir. 2014) (quoting Hostetler v. Green, 323 F. App’x 653, 658 n.2 (10th
Cir. 2009) (Gorsuch, J.)) (finding no law clearly establishing that a “[policy violation] alone is
sufficient to create an inference of deliberate indifference”); Jacobs, 228 F.3d at 398 (holding
that an officer’s failure to check suicidal detainees every fifteen minutes according to prison
policy “evince[d] at best, negligence” that was not actionable under § 1983).
                                               13
    Case: 18-50194    Document: 00514932176      Page: 14     Date Filed: 04/26/2019



                                  No. 18-50194
designated stabilization unit.       Upton’s understanding of the scope of
SOP VG68-0001 is not only reasonable but is likely the better reading of the
policy in light of its structure, text, and stated purpose.

      Tavara was neither identified as potentially suicidal nor assigned to a
stabilization unit.   Rather, he was housed in administrative segregation.
Therefore, it was reasonable that Calhoun did not implement the procedures
outlined in SOP VG68-0001. And though Banasco urged that an officer must
always intervene in a suicide, he did not purport to interpret GDOC protocol.
Arenas has therefore failed to show that SOP VG68-0001 is evidence of any
deliberate indifference on Calhoun’s part.

      For administrative segregation units at Smith State Prison, the de facto
practice required at least two officers to be present to open a cell door. More-
over, officers were trained to defer to a supervising official to determine when
it was safe to enter a cell. That security protocol applied even where an officer
discovered an inmate who appeared to be unconscious or engaged in self-harm.
Violating that policy could subject an officer to discipline or liability if the
inmate were to injure other officers or prisoners.

      Calhoun faithfully adhered to operating procedure. Even though Tavara
appeared to be at risk of serious harm, GDOC policy prohibited Calhoun from
entering an administrative segregation cell alone. He thus immediately called
for backup and retrieved the dormitory key awaiting his colleagues’ arrival.
Once Shelby appeared, Calhoun properly deferred to the supervising officer to
direct when it was safe to open the door. As soon as Dickson gave the order,
Calhoun promptly assisted in removing Tavara from the noose and in admin-
istering CPR. Although an officer’s compliance with prison policy by no means
immunizes his actions from liability under § 1983, it militates against a finding


                                        14
    Case: 18-50194        Document: 00514932176           Page: 15     Date Filed: 04/26/2019



                                        No. 18-50194
of deliberate indifference. 18        Accordingly, Calhoun did not “effectively dis-
regard[]” the known risk that Tavara might commit suicide. Jacobs, 228 F.3d
at 396 (citing Farmer, 511 U.S. at 846–48).

       The summary judgment is AFFIRMED.




       18 See Jacobs, 228 F.3d at 398 (concluding that “no reasonable jury could find that [an
officer had] . . . acted with deliberate indifference” in following orders that “were not facially
outrageous”); see also Montoya-Ortiz v. Brown, 154 F. App’x 437, 439 (5th Cir. 2005) (per
curiam) (holding that a prison nurse was not deliberately indifferent to a prisoner’s foot
injury in following the orders of an independent contractor physician).
                                               15